FILED
                             NOT FOR PUBLICATION                            AUG 31 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CESAR AUGUSTO ORTIZ,                             No. 08-71295

               Petitioner,                       Agency No. A072-684-387

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Cesar Augusto Ortiz, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence, Lim v. INS, 224 F.3d 929, 933 (9th Cir. 2000), and we deny

the petition for review.

      Substantial evidence supports the agency’s determination that Ortiz did not

establish past persecution based on threats by the guerillas and a single instance of

mistreatment by soldiers. See id. at 936 (only in “certain extreme cases [have we]

held that repeated and especially menacing death threats can constitute a primary

part of a past persecution claim”). Substantial evidence also supports the agency’s

determination that Ortiz failed to establish a well-founded fear of future

persecution in light of changed country conditions following the 1996 peace

accords. See Molina-Estrada v. INS, 293 F.3d 1089, 1096-97 (9th Cir. 2002).

      Because Ortiz did not establish eligibility for asylum, it necessarily follows

that he did not satisfy the more stringent standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-71295